THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE "1933 ACT"), NOR REGISTERED UNDER ANY
STATE SECURITIES LAW, AND ARE "RESTRICTED SECURITIES" AS THAT TERM IS DEFINED IN
RULE 144 UNDER THE 1933 ACT. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE 1933
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.


ACQUISITION AGREEMENT




THIS AGREEMENT (hereinafter “the agreement”), made and entered into as of the
28th day of February, 2004 and modified on the 31st day of December, 2004, by
and between Nutra Pharma Corp., a California corporation (hereinafter “Nutra
Pharma”), and Receptopharm, Inc., a Nevada corporation (hereinafter
“Receptopharm”), by and for the benefit of its shareholders, who, in
consideration of the mutual promises and covenants contained herein, agree as
follows:




1. RECITALS:


This agreement is made and entered into with reference to the following facts
and circumstances:


A. Nutra Pharma is a publicly held California corporation, with currently issued
and outstanding 54,099,457 shares of common stock, whose business plan consists
of the development of bio pharmaceutical products, and is the licensee of
certain intellectual property, consisting of a bioactive peptide cobratoxin that
has been inactivated by ozonation and that is labeled and used for treating MS
or HIV, a description of which is attached hereto and incorporated by reference
herein as Attachment 1 (hereinafter referred to as “the MS/HIV intellectual
property.”)


B. Nutra Pharma is a publicly held and reporting company, whose securities are
quoted on the NASD Over-the-Counter Bulletin Board under the trading symbol,
“NPHC”.


C. Receptopharm is a privately held Nevada corporation, with 8,657,778 shares of
its common stock currently issued and outstanding, who is interested in Nutra
Pharma taking a significant equity position in its common stock, in order to
improve its opportunities for the development of its bio pharmaceutical products
and the financing of that development.

 


 
  1  

--------------------------------------------------------------------------------

 

 
2. ACQUISITION OF RECEPTOPHARM STOCK.


In exchange for an amount of common stock to be issued by Receptopharm from its
treasury pursuant to Section 4(2) of the Securities Act of 1933, which amount of
common stock shall equal 4,444,444 shares, Nutra Pharma shall assign all of its
right, title and interest in and to the MS/HIV intellectual property described
in Attachment 1 to Receptopharm, and will contribute working capital for the
development of Receptopharm, its technology and products as follows:


A. Receptopharm acknowledges receipt of $1,250,000 in capital contributions from
Nutra Pharma, to be applied toward Nutra Pharma’s entire capital commitment to
Receptopharm.


B. Nutra Pharma shall contribute additional capital to Receptopharm in the
aggregate amount of $750,000, pursuant to the schedule (Attachment 2) attached,
for a total capital commitment of $2 million.




3. POST CLOSING COVENANTS


Rik Deitsch, Nutra Pharma’s President, is a member of Receptopharm's board of
directors.


4. CONDITIONS PRECEDENT TO NUTRA PHARMA’S PERFORMANCE


The acquisition of Receptopharm stock is conditioned upon the following:


A. There shall have been no material adverse change in the business or
conditions (financial or otherwise) of Receptopharm since the execution of the
letter of intent between the parties.


B. The representations and warranties contained in this agreement shall have
been true in all material respects when made, and, in addition, shall be true
and correct in all material respects as of the Closing Date, except for
representations and warranties specifically relating to a time or times other
than the Closing Date (which shall be true and correct in all material respects
at such time or times) and except for changes contemplated and permitted by this
Agreement, with the same force and effect as if made as of the Closing Date.
Receptopharm shall have performed or complied in all material respects with all
terms, agreements, and covenants and conditions required by this Agreement to be
performed by it or prior to the Closing Date, and shall deliver a certificate of
its President and Secretary or Assistant Secretary to such effect on the Closing
Date.
 
5. CONDITIONS PRECEDENT TO RECEPTOPHARM’S PERFORMANCE





    2  

--------------------------------------------------------------------------------

 


The acquisition of Receptopharm stock is conditioned on the following:


A. There shall have been no material adverse change in the business or
conditions (financial or otherwise) of Nutra Pharma since the execution of the
letter of intent between the parties.


B. The representations and warranties contained in this agreement shall have
been true in all material respects when made, and, in addition, shall be true
and correct in all material respects as of the Closing Date, except for
representations and warranties specifically relating to a time or times other
than the Closing Date (which shall be true and correct in all material respects
at such time or times) and except for changes contemplated and permitted by this
Agreement, with the same force and effect as if made as of the Closing Date.
Nutra Pharma shall have performed or complied in all material respects with all
terms, agreements, and covenants and conditions required by this Agreement to be
performed by it or prior to the Closing Date.

 
6. REPRESENTATIONS AND WARRANTIES OF RECEPTOPHARM


Receptopharm hereby represents and warrants to Nutra Pharma as follows:


A. Receptopharm is a corporation duly formed and validly existing and in good
standing under the laws of the state of Nevada, it has all necessary corporate
powers to own its properties and carry on its business as now owned and operated
by it, and is in good standing in every jurisdiction in which failure to qualify
would have a material adverse affect on its business and financial condition,
and has the corporate power to enter into and perform this agreement, subject
only to the approval of its shareholders. Such execution, delivery and
performance of this Agreement and all other instruments and documents to be
delivered hereunder have been duly authorized by all necessary corporate action
on the part of Receptopharm, and will not contravene or violate or constitute a
breach of the terms of its Articles of Incorporation, founding documents, or
By-Laws, or conflict with, result in a breach of, or entitle any party to
terminate or call a default with respect to any instrument or decree to which
either is bound or any contract or any instrument, judgment, order, decree, law,
rule or regulation applicable to it. Neither Receptopharm, nor their
shareholders is a party to, or subject to, or bound by any judgment, injunction,
or decree of any court or governmental authority or agreement which may restrict
or interfere with its performance of this Agreement. This Agreement has been
duly executed and delivered and constitutes, and the other instruments and
documents to be delivered by Receptopharm hereunder will constitute, the valid
and binding obligations of both of them, enforceable against it in accordance
with their respective terms.


B. Except as otherwise set forth herein, no consent of any party to any contract
or arrangement to which Receptopharm is a party or by which it is bound is
required for the execution, performance, or consummation of this Agreement.





    3  

--------------------------------------------------------------------------------

 


C. There are no actions, suits, proceedings, orders, investigations or claims
pending or, to Receptopharm’s knowledge, threatened against either one of them,
at law or in equity, or before any federal, state or other governmental body,
other than those disclosed in the due diligence materials.


D. The representations and warranties contained in this Section will be
accurate, true and correct, in all respects, on and as of the date of Closing as
though made at such date in identical language.


E. All of Receptopharm’s assets are free and clear of security interests, liens,
pledges, charge and encumbrances, equities or claims, except those obligations
to shareholders and others as reported on its financial statements.


F. Neither Receptopharm, nor any of its officers and directors has ever been
convicted of any felony or misdemeanor offense involving moral turpitude; nor
have they been the subject of any temporary or permanent restraining order
resulting from unlawful transactions in securities; nor are they now, or have
they ever been, a defendant in any lawsuit alleging unlawful business practices
or the unlawful sale of securities; nor have they been the debtor in any
proceedings, whether voluntary or involuntary, filed in the U.S. Bankruptcy
Court.


G. The execution, delivery and performance of this agreement by Receptopharm
does not require the consent, waiver, approval, license or authorizations of any
person or public authority which has not been obtained, does not violate, with
or without the giving of notice or the passage of time or both, any law
applicable to either Receptopharm, and does not conflict with or result in a
breach or termination of any provisions of, or constitute a default under, or
result in the creation of any lien, charge or encumbrance upon any of the
property or assets of Receptopharm .


H. Receptopharm has complied with all laws, ordinances, regulations and orders
which have application to their respective businesses, the violation of which
might have a material adverse effect on their respective financial condition or
results of operations, and possesses all governmental licenses and permits
material to and necessary for the conduct of their respective business, the
absence of which might have a material adverse effect on their respective
financial condition or results of operations. All such licenses and permits are
in full force and effect, no violations are or have been recorded in respect of
any such licenses or permits, and no proceeding is pending or threatened to
revoke or limit any such licenses or permits.


I. The shares of common stock are owned beneficially and of record by
Receptopharm’s shareholders and no other share capital of Receptopharm is issued
and outstanding. There are no subscriptions, options or other agreements or
commitments, obligating Receptopharm to issue any shares or securities
convertible into its shares at the date of this agreement, except for options
for 60,000 shares to members of the Scientific Board of Advisors, which are
currently frozen, and there shall not be any others on the Closing Date.





    4  

--------------------------------------------------------------------------------

 


J. Receptopharm has made available to Nutra Pharma all of its audited and
unaudited financial statements, all of its notes, mortgages and other
obligations and agreements and other instruments for or relating to any
borrowing effected by Receptopharm or to which any properties or assets of
Receptopharm is subject, leases and similar agreements under which Receptopharm
is subject, and a list of any and all contracts, agreements, and other
instruments material to the conduct of Receptopharm’s business. Receptopharm has
performed all obligations required by it to be performed under the any of the
foregoing, and there has not occurred any event which with the passage of time
or giving notice or both would constitute a default.


K. Receptopharm is the owner of the intellectual property and patents pending
described as set forth in Attachment 3, which is incorporated by reference
herein.
 
7. REPRESENTATIONS AND WARRANTIES OF NUTRA PHARMA


Nutra Pharma hereby represents and warrants as follows:


A. Nutra Pharma is a corporation duly formed and validly existing and in good
standing under the laws of the state of California, it has all necessary
corporate powers to own its properties and carry on its business as now owned
and operated by it, and is in good standing in every jurisdiction in which
failure to qualify would have a material adverse affect on its business and
financial condition, and has the corporate power to enter into and perform this
agreement, subject only to the approval of its shareholders. Such execution,
delivery and performance of this Agreement and all other instruments and
documents to be delivered hereunder have been duly authorized by all necessary
corporate action on the part of Nutra Pharma , and will not contravene or
violate or constitute a breach of the terms of its Articles of Incorporation,
founding documents, or By-Laws, or conflict with, result in a breach of, or
entitle any party to terminate or call a default with respect to any instrument
or decree to which either is bound or any contract or any instrument, judgment,
order, decree, law, rule or regulation applicable to it. Nutra Pharma is not a
party to, or subject to, or bound by any judgment, injunction, or decree of any
court or governmental authority or agreement which may restrict or interfere
with its performance of this Agreement. This Agreement has been duly executed
and delivered and constitutes, and the other instruments and documents to be
delivered by Nutra Pharma hereunder will constitute, the valid and binding
obligations of it, enforceable against it in accordance with their respective
terms.


B. Except as otherwise set forth herein, no consent of any party to any contract
or arrangement to which Nutra Pharma is a party or by which it is bound is
required for the execution, performance, or consummation of this Agreement.





    5  

--------------------------------------------------------------------------------

 


C. The representations and warranties contained in this Section will be
accurate, true and correct, in all respects, on and as of the date of Closing as
though made at such date in identical language.


D. All of Nutra Pharma’s assets are free and clear of security interests, liens,
pledges, charge and encumbrances, equities or claims, except those obligations
to shareholders and others as reported on its financial statements.


E. Neither Nutra Pharma, nor any of its officers and directors has ever been
convicted of any felony or misdemeanor offense involving moral turpitude; nor
have they been the subject of any temporary or permanent restraining order
resulting from unlawful transactions in securities; nor are they now, or have
they ever been, a defendant in any lawsuit alleging unlawful business practices
or the unlawful sale of securities; nor have they been the debtor in any
proceedings, whether voluntary or involuntary, filed in the U.S. Bankruptcy
Court.


F. The authorized share capital of Nutra Pharma consists of 2 billion
(2,000,000,000) shares of common class stock, 54,099,457 of which are issued and
outstanding, and are owned, beneficially and of record by Nutra Pharma’s
shareholders.


G. Nutra Pharma has made available to Receptopharm all of its reports on file
with the Securities and Exchange Commission, which reports reflect all of its
audited and unaudited financial statements, all of its notes, mortgages and
other obligations and agreements and other instruments for or relating to any
borrowing effected by Nutra Pharma or to which any properties or assets of Nutra
Pharma is subject, leases and similar agreements under which Nutra Pharma is
subject, and a list of any and all contracts, agreements, and other instruments
material to the conduct of Nutra Pharma’s business. Nutra Pharma has performed
all obligations required by it to be performed under the any of the foregoing,
and there has not occurred any event which with the passage of time or giving
notice or both would constitute a default.


H. The execution, delivery and performance of this agreement by Nutra Pharma
does not require the consent, waiver, approval, license or authorizations of any
person or public authority which has not been obtained, does not violate, with
or without the giving of notice or the passage of time or both, any law
applicable to Nutra Pharma , and does not conflict with or result in a breach or
termination of any provisions of, or constitute a default under, or result in
the creation of any lien, charge or encumbrance upon any of the property or
assets of Nutra Pharma .


I. Nutra Pharma has complied with all laws, ordinances, regulations and orders
which have application to its business, the violation of which might have a
material adverse effect on its financial condition or results of operations, and
possesses all governmental licenses and permits material to and necessary for
the conduct of its business, the absence of which might have a material adverse
effect on their respective financial condition or results of operations. All
such licenses and permits are in full force and effect, no violations are or
have been recorded in respect of any such licenses or permits, and no proceeding
is pending or threatened to revoke or limit any such licenses or permits.





    6  

--------------------------------------------------------------------------------

 


J. All of the representations and warranties herein made by Nutra Pharma are
applicable to it and to each of its subsidiaries as well.


K. There are no actions, suits, and proceedings pending or threatened against or
affecting Nutra Pharma or its respective properties, business, or subsidiaries,
at law or in equity and before or by any federal, state or other governmental
body or any arbitration board, domestic or foreign. Nutra Pharma has no
knowledge or notice of, any grounds for any other action, suit or proceeding.


8. CLOSING


Concurrently with the Closing, Receptopharm shall issue and deliver to Nutra
Pharma certificates representing 2,777,778 shares of its issued and outstanding
common stock, and Nutra Pharma shall deliver to Receptopharm an assignment of
its license to the intellectual property specified in Attachment 1. The closing
shall take place at the offices of Nutra Pharma on or before 7 days after the
execution of this agreement.


Additional Receptopharm certificates shall be issued to Nutra Pharma as follows:


1.    As payments are received from Nutra Pharma, on the last day of each
calendar quarter, Receptopharm shall issue one stock certificate to Nutra Pharma
which shall represent the total number of shares purchased during the calendar
quarter. Purchase price will be $0.45/share.


This agreement is contingent upon the approval of both company’s Board of
Directors.


9. DEFAULT


In the event of a default on the attached payment schedule (Attachment 2), both
company’s CEO’s will be notified by E-mail and by telephone messages. If the
default is not corrected within 7 days after notification, this agreement can be
terminated.




10. MISCELLANEOUS PROVISIONS:


This agreement shall be construed in accordance with the laws of the State of
Florida.

This agreement shall be binding upon and shall inure to the benefit of the
parties hereto, their beneficiaries, heirs, representatives, assigns, and all
other successors in interest.





    7  

--------------------------------------------------------------------------------

 


Each of the parties shall execute any and all documents required to be executed
and perform all acts required to be performed in order to effectuate the terms
of this agreement.


This agreement contains all of the agreements and understandings of the parties
hereto with respect to the matters referred to herein, and no prior agreement or
understanding pertaining to any such matters shall be effective for any purpose.


Each of the parties hereto has agreed to the use of the particular language of
the provisions of this Agreement, and any question of doubtful interpretation
shall not be resolved by any rule of interpretation against the party who causes
the uncertainty to exist or against the draftsman.


This agreement may not be superseded, amended or added to except by an agreement
in writing, signed by the parties hereto, or their respective
successors-in-interest.


Any waiver of any provision of this agreement shall not be deemed a waiver of
such provision as to any prior or subsequent breach of the same provision or any
other breach of any other provision of this agreement.


If any provision of this agreement is held, by a court of competent
jurisdiction, to be invalid, or unenforceable, said provisions shall be deemed
deleted, and neither such provision, its severance or deletion shall affect the
validity of the remaining provisions of this agreement, which shall,
nevertheless, continue in full force and effect.


The parties may execute this agreement in two or more counterparts, each of
which shall be signed by all of the parties; and each such counterpart shall be
deemed an original instrument as against any party who has signed it.


The parties shall use their reasonable best efforts to obtain the consent of all
necessary persons and agencies to the transfer of shares provided for in this
agreement.


Each party shall bear their own attorney’s fees and costs with respect to their
due diligence and review of this Agreement. Nutra Pharma shall bear all the
costs associated with the acquisition of the shares, including any SEC filings,
state filings, and disclosures.
 



    8  

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the parties have executed this agreement as of the day and
year first above written.



        Nutra Pharma Corp.  
   
   
  By:   /s/ Rik Deitsch  

--------------------------------------------------------------------------------

RIK DEITSCH, President and Chief Executive Officer  


        Receptopharm, Inc.  
   
   
  By:   /s/ Harold H, Rumph  

--------------------------------------------------------------------------------

HAROLD H. RUMPH, President   Title 


 



    9  

--------------------------------------------------------------------------------

 


ATTACHMENT 1



U.S. Patent Application for POLYPEPTIDE COMPOSITIONS AND METHODS
 
ISSUED
     
Filed
8/7/97
Serial No. 08/908,212
 
Issued
11/23/99
Patent No. 5,989,857
         
 
U.S. Patent Application for POLYPEPTIDE COMPOSITIONS AND METHODS
   
PENDING
     
Filed
8/5/99
Serial No. 09/368,834
         
 
U.S. Patent Application for POLYPEPTIDE COMPOSITIONS AND METHODS
   
PENDING
     
Filed
11/7/02
Serial No. 10/289,834
         
 
U.S. Patent Application for IMMUNOKINE COMPOSITION AND METHOD
   
PENDING
     
Filed
March 23, 2000
Serial No. 09/533,454
         
 
U.S. Patent Application for IMMUNOKINE COMPOSITION AND METHOD
   
PENDING
     
Filed
November 12, 2002
Serial No. 10/292,164
         
 
U.S. Patent Application for BUCCAL DELIVERY SYSTEM
   
PENDING
     
Filed
January 28, 2000
Serial No. 009070632






 



    10  

--------------------------------------------------------------------------------

 


ATTACHMENT 2
Total from Nutra Pharma Corp
$750,000
01/15/05 $200K
02/15/05 $150K
03/15/05 $150K
04/15/05 $250K
 

 
 


 
ATTACHMENT 3


Proprietary Property
3 patents applications:

1.   MODIFIED ANTICHOLINERGIC NEUROTOXINS AS MODULATORS OF NICOTINIC
ACETYLCHOLINE RECEPTORS. Utility application, claims the use of such peptides as
useful for the treatment of neurological disorders in general where improved
nerve conduction would be useful and as a vaccine. Diseases include AMN.




2.   MODIFIED ALPHA-NEUROTOXINS AS PAINKILLERS. Provisional Application. Claims
the use of modified alpha-neurotoxins in the control of pain




3.   MODIFIED VENOM AND VENOM COMPONENTS AS ANTI-RETROVIRAL AGENTS. Provisional
Application. Claims the modified venom and peptides thereof for the treatment of
HIV and other retroviruses.



Patent Lawyer
Robert J. Van Der Wall, P.A.,
First Union Financial Center, Suite 5100,
200 South Biscayne Boulevard,
Miami, FL 33131-2310
Tel: (305) 358-600
 



    11  

--------------------------------------------------------------------------------

 
